DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the PCT international search report by the Spanish Patent Office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings

3.	The drawings are objected to because Figs. 1b, 3-7, 27 and 28 are blurry and unclear, especially with regard to the reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Interpretation

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: where the water is guided… by means of a tubular 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the bottom trays" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In particular, the claim previously recites a bottom part having two side 

Claim 1 recites the limitation "the building" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 1 recites the limitations “a central fitting with an outlet pipe” at line 7 and “a tubular connector with an outlet pipe” at line 9. It appears as though the central fitting and the tubular connector are both referring to the same apparatus part. It is therefore not clear what is intended to be encompassed by the claim language since it is unclear if the central fitting and the tubular connector are the same part or different parts. Additionally, if they are different parts, it is not clear from the claim language how the two parts are interrelated.

Claim 1 recites the limitation "the mesh" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the phrase “for greater water collection” at line 13. However, this claim is unclear since it is not clear what “greater” is in comparison with.

	Claim 1 also recites a mounting structure… at the last two lines of the claim. This limitation in unclear since it is not clear if the connecting elements, the supports with anchorage blocks, or both are intended to be located at each of the corners of the modular structure.

	Claim 2 recites the phrase “each connector” at line 1. The presence of the term “each” appears to suggest that more than one connector is or can be present. However, only a single tubular connector is recited in parent claim 1. It is thus not clear if more than one tubular connector is intended to be present or 

Regarding claims 3-7, the phrase "alternatively" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitation(s) following the phrase “alternatively” have been assumed to be required since the phrase appears at the beginning of the claim and the claims would not further limit the subject matter of the parent claim if the limitations were assumed not to be required. In other words, the claims have been interpreted for examination purposes as if the phrase "alternatively" was not present. The Examiner notes that this rejection could be overcome be removing the phrase “alternatively” from the claims.

Claim 3 recites the limitation "the anchorage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "these anchoring elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 5 and 6 recite the mesh or membrane. However, this is not entirely clear since claim 1 appears to recite the mesh and membrane being part the same element at lines 11-12.

	Claim 6 as recites the plural membranes and meshes while claim 1 recite them in the singular. It is thus unclear if multiple membranes/meshes are intended to be included in the claim language.

7 recites the limitation "the ground" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 11, the phrase "i.e." renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 11 recites the limitation "the inlet and outlet fittings" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.

The term "similar" in claim 12 at line 4 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The indefinite term renders the intervals between the holes unclear.

	Claim 13 recites the tubular structure being able to adopt any geometric shape. However, such a limitation renders the claim indefinite since it is not clear how the six-sided hexagonal-shaped tubular structure of claim 1 could adopt any geometric shape, such a three-sided triangle, an eight-sided octagon or a circle. 

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites the tubular structure being able to adopt any geometric shape. However, claim 1, from which claim depends, recites a hexagonal-shape. Therefore claim 13 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

11.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

12.	Claim 13 would be allowable if also rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

13.	The following is a statement of reasons for the indication of allowable subject matter:

	Berman (US 2016/0040401 A1) discloses a fog collector (for collecting water from the atmosphere) with at least one modular element comprising a hexagonal-shaped tubular structure (see Fig. 1) having a top part that has four tubular segments and a bottom part that has two bottom collection trays, the bottom collection trays being made of tubular segments and having a central fitting (at 106 in Fig. 5) with an outlet pipe from where the water is guided to a collection tank (24) for subsequent use, and a 
	The prior art made of record does not teach or fairly suggest fog collector of claim 1 wherein the tubular structure has a top part having three tubular segments and a bottom part having two side collection trays and a bottom collection tray, the three bottom collection trays being made up of tubular segments the top of which is open longitudinally and is closed at each end thereof, the bottom collection tray having the central fitting, or the collection trays having a protective grid on their top part, the membrane having filaments capable of retaining water from the atmosphere, wherein the filaments protrude from the surface of the membrane, or the modular structure having the recited mounting structure located at each of the corners of the modular element.
	
	Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Cliff (see especially the abstract and Figs. 1, 2 and 6), Russo et al. (see especially the abstract and Figs. 1-4c and 9-11), John et al. (see especially the abstract and Fig. 1) and DE ‘069 (see especially the English language abstract and Figs. 1-3) disclose similar fog collectors for collecting water from the atmosphere.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 4, 2021